Title: Passport for Cartel Ships, [1782]
From: Franklin, Benjamin
To: 


To all Captains and Commanders of Vessels of War, Privateers, and Letters of Marque, belonging to the United States of America.
[1782]
Whereas an Act of the Parliament of Great Britain has been lately passed for the Exchange of American Prisoners; and in pursuance thereof, sundry Vessels are by that Government engaged as Transports to convey to America those Prisoners of War who have been confined in the Goals of England and Ireland; of which Vessels the [blank] is one, commanded by [blank] mounting [blank] Guns, navigated by [blank] Men, and bound for the Port of [blank]
THIS is therefore to require of you, or any of you who may meet with the said Vessel, either in her Voyage from England to America, or in her Passage from thence to any Port in the British Dominions, that you do not detain or molest her, or suffer any Injury to be done to her, or to the People belonging to her, or to their Effects; but that, on the contrary, you afford the said Vessel and People belonging to her, every friendly Aid or Assistance they may stand in Need of. And the same is requested of the Commanders of armed Vessels belonging to any of the Allies or Friends of the said United States.
GIVEN at Passy, this [blank] Day of [blank] 1782.
Minister Plenipotentiary of the United States of America to the Court of France.
 
Notation by William Temple Franklin: Pass-port for the Cartel
